Citation Nr: 1120383	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  07-39 944	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for hypertension and declined to reopen the Veteran's previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  In April 2008, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in May 2008.

In May 2009, the Board remanded the Veteran's claims for further development.  Following the Board's remand, the VA RO in Huntington, West Virginia granted the Veteran's claim of entitlement to service connection for PTSD, assigning a 30 percent evaluation, effective December 28, 2006.  This grant of service connection is considered a full grant of the benefits on appeal.  As such, the claim of entitlement to service connection for PTSD is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDING OF FACT

In March 2011, prior to the promulgation of a decision in the appeal, the Veteran and his representative submitted written correspondence indicating that the Veteran wished to withdraw his appeal of service connection for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the issue of service connection for hypertension by the Veteran and his representative have been met and the appeal is withdrawn effective March 4, 2011.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204 (2010).  In multiple written statements received by the Board in March 2011, the Veteran and his representative expressly withdrew his appeal for service connection for hypertension.  This withdrawal was effective immediately upon receipt by the Board in March 2011.  See 38 C.F.R. § 20.204(b)(3) (2010).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the December 2007 rating decision denying service connection for hypertension is dismissed.



		
WILLIAM YATES	
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


